Case 2:18-cv-05845-CAS-MAA Document 29 Filed 10/03/18 Page 1 of 15 Page ID #:211


   1   Jeffrey M. Goldman, Esq. (SBN 233840)
          E-mail: goldmanj@pepperlaw.com
   2
       PEPPER HAMILTON LLP
   3   4 Park Plaza, Suite 1200
   4   Irvine, California 92614
       Telephone: 949.567.3500
   5   Fax: 949.863.0151
   6
   7   Attorneys for Defendant
       Five Below, Inc.
   8
   9                      UNITED STATES DISTRICT COURT
  10                     CENTRAL DISTRICT OF CALIFORNIA
  11
       Lanard Toys Limited,                    Case No. 2:18-cv-05845 CAS (MAAx)
  12
                        Plaintiff,             FIVE BELOW, INC.’S ANSWER
  13                                           AND AFFIRMATIVE DEFENSES
       v.                                      TO THE FIRST AMENDED
  14                                           COMPLAINT; AND FIVE BELOW,
       Five Below, Inc. and RMS                INC.’S COUNTERCLAIMS
  15   International (USA) Inc.,
                                               JURY TRIAL DEMANDED
  16                  Defendants
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       #50199240 v3
                      FIVE BELOW, INC.’S ANSWER AND AFFIRMATIVE DEFENSES
                        TO THE FIRST AMENDED COMPLAINT; COUNTERCLAIMS
Case 2:18-cv-05845-CAS-MAA Document 29 Filed 10/03/18 Page 2 of 15 Page ID #:212


   1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
   2             Defendant Five Below, Inc. (“Five Below”), by and through its undersigned
   3   attorneys, hereby answers Plaintiff’s Complaint as follows:
   4                        COMPLAINT AND DEMAND FOR JURY TRIAL
   5                  1.   Admitted only that the document states what Plaintiff asserts is its
   6     causes of action.
   7                                     NATURE OF THE ACTION
   8                  2.   Admitted only that Plaintiff asserts claims for false designation origin,
   9   trademark infringement, design patent infringement, copyright infringement and
  10   unfair competition. It is specifically denied that Five Below is liable for any cause
  11   of action asserted by Plaintiff or that Plaintiff has suffered any harm.
  12                                            THE PARTIES
  13                  3.   Five Below is without sufficient information or information to form a
  14     belief as to the truth of the allegations contained in paragraph 3 of the First
  15     Amended Complaint, and therefore denies the allegations.
  16                  4.   Admitted in part, denied in part. Five Below admits that it operates
  17     stores selling various consumer products at affordable prices. Five Below denies
  18     that its principal place of business is located at 1818 Market Street, Suite 2000,
  19     Philadelphia, PA 19103. Five Below’s current principal place of business is
  20     located at 701 Market Street, Philadelphia, PA 19106.
  21                  5.   Five Below is without sufficient information or information to form a
  22     belief as to the truth of the allegations contained in paragraph 5 of the First
  23     Amended Complaint, and therefore denies the allegations.
  24                                   JURISDICTION AND VENUE
  25                  6.   Admitted only that the First Amended Complaint purports to assert
  26     claims arising under the Patent Act, Lanham Act, Copyright Act and a claim for
  27     unfair competition under state law.
  28
       #50199240 v3                                    1
                              FIVE BELOW, INC.’S ANSWER AND AFFIRMATIVE DEFENSES
                                TO THE FIRST AMENDED COMPLAINT; COUNTERCLAIMS
Case 2:18-cv-05845-CAS-MAA Document 29 Filed 10/03/18 Page 3 of 15 Page ID #:213


   1                  7.   Five Below does not contest the subject matter jurisdiction of this
   2     Court.
   3                  8.   Five Below does not contest the subject matter jurisdiction of this
   4     Court.
   5                  9.   Five Below does not contest venue in this Court
   6                  10. Five Below does not contest the exercise of personal jurisdiction by
   7     this Court
   8                                      BACKGROUND FACTS
   9                  11. Five Below is without sufficient information or information to form a
  10     belief as to the truth of the allegations contained in paragraph 11 of the First
  11     Amended Complaint, and therefore denies the allegations.
  12                  12. Five Below is without sufficient information or information to form a
  13     belief as to the truth of the allegations contained in paragraph 12 of the First
  14     Amended Complaint, and therefore denies the allegations.
  15                  13. Five Below is without sufficient information or information to form a
  16     belief as to the truth of the allegations contained in paragraph 13 of the First
  17     Amended Complaint, and therefore denies the allegations.
  18                  14. Five Below is without sufficient information or information to form a
  19     belief as to the truth of the allegations contained in paragraph 14 of the First
  20     Amended Complaint, and therefore denies the allegations.
  21                  15. Admitted upon information and belief.
  22                  16. Admitted upon information and belief.
  23                  17. Five Below is without sufficient information or information to form a
  24     belief as to the truth of the allegations contained in paragraph 17 of the First
  25     Amended Complaint, and therefore denies the allegations.
  26                  18. Five Below is without sufficient information or information to form a
  27     belief as to the truth of the allegations contained in paragraph 18 of the First
  28     Amended Complaint, and therefore denies the allegations.
       #50199240 v3                                    2
                              FIVE BELOW, INC.’S ANSWER AND AFFIRMATIVE DEFENSES
                                TO THE FIRST AMENDED COMPLAINT; COUNTERCLAIMS
Case 2:18-cv-05845-CAS-MAA Document 29 Filed 10/03/18 Page 4 of 15 Page ID #:214


   1                  19. Five Below is without sufficient information or information to form a
   2     belief as to the truth of the allegations contained in paragraph 19 of the First
   3     Amended Complaint, and therefore denies the allegations.
   4                  20. Admitted only that Five Below sold a product entitled “Chalk Smash.”
   5     The remaining allegations of the paragraph, including that the “Chalk Smash”
   6     infringes any rights possessed by Plaintiff, are specifically denied.
   7                  21. Admitted only that the “Chalk Smash” product was offered in a variety
   8     of both fabric and chalk colors. Five Below is without sufficient information or
   9     information to form a belief as to the truth of the allegation contained in
  10     paragraph 21 of the First Amended Complaint, that the fabric and internal chalk
  11     colors are identical or substantially similar to those found in Plaintiff’s product
  12     and the allegation is, therefore, denied. Five Below denies that Plaintiff possesses
  13     any exclusive or proprietary rights to any colors.
  14                  22. Denied.
  15                  23. Admitted only that Five Below sold a “Chalk Smash” product that it
  16     purchases from RMS International (USA) Inc. and that the product is sold in
  17     packaging containing four colored fabric bags containing colored chalk.
  18                  24. Denied.
  19                  25. Denied.
  20                  26. Five Below is without sufficient information or information to form a
  21     belief as to the truth of the allegations contained in paragraph 26 of the First
  22     Amended Complaint, and therefore denies the allegations.
  23                  27. Denied.
  24                  28. Denied.
  25                  29. Denied.
  26                  30. Denied.
  27                  31. Denied.
  28                  32. Denied.
       #50199240 v3                                   3
                             FIVE BELOW, INC.’S ANSWER AND AFFIRMATIVE DEFENSES
                               TO THE FIRST AMENDED COMPLAINT; COUNTERCLAIMS
Case 2:18-cv-05845-CAS-MAA Document 29 Filed 10/03/18 Page 5 of 15 Page ID #:215


   1                  33. Admitted only that Five Below sold a product called “AIR FORCE
   2     Quick-Fire Air Blaster.” The remaining allegations of this paragraph are denied.
   3                  34. Admitted only that the paragraph contains what appears to be an
   4     accurate depiction of the “AIR FORCE Quick-Fire Air Blaster.”
   5                  35. Five Below is without sufficient information or information to form a
   6     belief as to the truth of the allegations contained in paragraph 35 of the First
   7     Amended Complaint, and therefore denies the allegations.
   8                  36. Denied.
   9                  37. Denied.
  10                  38. Denied.
  11                  39. Denied.
  12                                   FIRST CLAIM FOR RELIEF
  13             FALSE DESIGNATION OF ORIGIN UNDER 15 U.S.C. § 1125(A)
  14                  40. Five Below incorporates its answers to paragraphs 1-39 as if fully set
  15     forth herein.
  16                  41. Admitted upon information and belief.
  17                  42. Denied.
  18                  43. Denied.
  19                  44. Denied.
  20                  45. Denied.
  21                                  SECOND CLAIM FOR RELIEF
  22                  FALSE DESIGNATION OF ORIGIN UNDER 15 U.S.C. § 1114
  23                  46. Five Below incorporates its answers to paragraphs 1-45 as if fully set
  24     forth herein.
  25                  47. Admitted only that the paragraph purports to state a claim for
  26     trademark infringement.
  27                  48. Admitted upon information and belief.
  28
       #50199240 v3                                   4
                             FIVE BELOW, INC.’S ANSWER AND AFFIRMATIVE DEFENSES
                               TO THE FIRST AMENDED COMPLAINT; COUNTERCLAIMS
Case 2:18-cv-05845-CAS-MAA Document 29 Filed 10/03/18 Page 6 of 15 Page ID #:216


   1                  49. Admitted only that Five Below used the “Chalk Smash” mark. It is
   2     specifically denied that Five Below’s use infringed any right possessed by
   3     Plaintiff.
   4                  50. Denied.
   5                  51. Denied.
   6                  52. Denied.
   7                  53. Denied.
   8                  54. Denied.
   9                  55. Denied.
  10                                   THIRD CLAIM FOR RELIEF
  11                                    PATENT INFRINGEMENT
  12                  56. Five Below incorporates its answers to paragraphs 1-55 as if fully set
  13     forth herein.
  14                  57. Denied.
  15                  58. Denied.
  16                  59. Denied.
  17                  60. Denied.
  18                  61. Denied.
  19                  62. Denied.
  20                                  FOURTH CLAIM FOR RELIEF
  21            COPYRIGHT INFRINGEMENT UNDER 17 U.S.C. § 101, ET SEQ.
  22                  63. Five Below incorporates its answers to paragraphs 1-62 as if fully set
  23     forth herein.
  24                  64. Denied.
  25                  65. Denied.
  26                  66. Denied.
  27                  67. Denied.
  28
       #50199240 v3                                   5
                             FIVE BELOW, INC.’S ANSWER AND AFFIRMATIVE DEFENSES
                               TO THE FIRST AMENDED COMPLAINT; COUNTERCLAIMS
Case 2:18-cv-05845-CAS-MAA Document 29 Filed 10/03/18 Page 7 of 15 Page ID #:217


   1                                   FIFTH CLAIM FOR RELIEF
   2      UNFAIR COMPETITION UNDER CALIFORNIA BUS. & PROF. CODE
   3                                          § 17200, ET SEQ.
   4                  68. Five Below incorporates its answers to paragraphs 1-67 as if fully set
   5     forth herein.
   6                  69. Denied.
   7                  70. Denied.
   8                  71. Denied.
   9                  72. Denied.
  10                  73. Denied.
  11                                 FIRST AFFIRMATIVE DEFENSE
  12             Plaintiff’s claims are barred, in whole or in part, by the doctrine of estoppel.
  13                                SECOND AFFIRMATIVE DEFENSE
  14             Plaintiff’s claims are barred, in whole or in part, by the doctrine of unclean
  15   hands.
  16                                THIRD AFFIRMATIVE DEFENSE
  17             Plaintiff’s claims are barred, in whole or in part, by patent misuse.
  18                                FOURTH AFFIRMATIVE DEFENSE
  19             Plaintiff’s trademark claims are barred, in whole or in part, by the doctrine of
  20   fair use.
  21                                FIFTH AFFIRMATIVE DEFENSE
  22             Plaintiff’s claims are barred, in whole or in part, because any alleged
  23   infringement is de minimis.
  24                                SIXTH AFFIRMATIVE DEFENSE
  25             Plaintiff’s claims are barred, in whole or in part, by the doctrine of
  26   acquiescence.
  27
  28
       #50199240 v3                                   6
                             FIVE BELOW, INC.’S ANSWER AND AFFIRMATIVE DEFENSES
                               TO THE FIRST AMENDED COMPLAINT; COUNTERCLAIMS
Case 2:18-cv-05845-CAS-MAA Document 29 Filed 10/03/18 Page 8 of 15 Page ID #:218


   1                              SEVENTH AFFIRMATIVE DEFENSE
   2             Plaintiff’s claims are barred, in whole or in part, because Plaintiff’s alleged
   3   trademarks are descriptive without secondary meaning and/or because the alleged
   4   trademarks are generic.
   5                               EIGHTH AFFIRMATIVE DEFENSE
   6             Plaintiff’s claims are barred, in whole or in part, by Plaintiff’s inequitable
   7   conduct in failing to disclose all prior art to the United States Patent and Trademark
   8   Office.
   9                                NINTH AFFIRMATIVE DEFENSE
  10             Plaintiff’s claims are barred, in whole or in part, because the claimed
  11   copyright is not protectable under 17 U.S.C. §101 because it is a useful article.
  12                                TENTH AFFIRMATIVE DEFENSE
  13             Plaintiff’s damages are barred, in whole or in part, as a result of its failure to
  14   mitigate damage it suffered, if any.
  15                             ELEVENTH AFFIRMATIVE DEFENSE
  16             Plaintiff’s claims are barred, in whole or in part, because the patents Five
  17   Below is alleged to have infringed are invalid for failure to meet the ornamental
  18   requirement, lack of novelty, obviousness, anticipation and/or indefiniteness.
  19             WHEREFORE, Defendant Five Below, Inc. respectfully requests that
  20   judgment be entered in its favor and against Plaintiff and that Five Below be
  21   awarded its attorney’s fees and costs.
  22                           COUNTERCLAIMS OF FIVE BELOW, INC.
  23                  1.   Counterclaim-Plaintiff Five Below, Inc. (“Five Below”) seeks a
  24     declaration that U.S. Patent D804,596 (“the ‘596 Patent”) and U.S. Patent
  25     D815,220 (“the ‘220 Patent”) are invalid or unenforceable. Five Below similarly
  26     requests that the Court order the United States Patent and Trademark Office to
  27     cancel Trademark Registration 5,046,808 for CHALK BOMB!, which is generic
  28     or merely a descriptive term without secondary meaning. Finally, because
       #50199240 v3                                   7
                             FIVE BELOW, INC.’S ANSWER AND AFFIRMATIVE DEFENSES
                               TO THE FIRST AMENDED COMPLAINT; COUNTERCLAIMS
Case 2:18-cv-05845-CAS-MAA Document 29 Filed 10/03/18 Page 9 of 15 Page ID #:219


   1     Plaintiff’s copyright registration is invalid, the Court should order Plaintiff to
   2     cancel Registration No. VA-184-993.
   3                                            THE PARTIES
   4                  2.   Five Below, Inc. is a corporation organized under the laws of the
   5     Commonwealth of Pennsylvania with its principal place of business at 701 Market
   6     Street, Philadelphia, PA 19106.
   7                  3.   Upon information and belief, Lanard is a Hong Kong company with its
   8     principal place of business at Elite Centre, 28th Floor, 22 Hung To Road, Kwun
   9     Tong, Kowloon, Hong Kong.
  10                                           JURISDICTION
  11                  4.   This counterclaim is for declaratory judgment arising under the Patent
  12     Laws of the United States, Title 35, the Lanham Act, 15 U.S.C. § 1121(a), and the
  13     Declaratory Judgment Act 28 U.S.C. §§ 2201 and 2202.
  14                  5.   Present, genuine, and justiciable controversies exist between Five
  15     Below and Counterclaim-Defendant regarding the alleged infringement of U.S.
  16     Patent No. D804,596 and U.S. Patent D815,220 under the patent laws of the
  17     United States, Title 35 of the United States Code, §§ 101, et seq. and the alleged
  18     infringement of Trademark Registration No. 5,046,808 under the Lanham Act.
  19                  6.   Subject matter jurisdiction is conferred upon this Court by 28 U.S.C.
  20     §§ 1331, 1338, 2201 and 2202.
  21                  7.   Venue is proper in this district under 28 U.S.C. § 1391.
  22                                    FACTUAL ALLEGATIONS
  23                  8.   As pled by Counterclaim-Defendant, Lanard is the owner of U.S.
  24     Patent No. D804,596 and U.S. Patent No. D815,220 issued on December 5, 2017
  25     and April 10, 2018, respectively. Plaintiff’s Amended Complaint, Dkt. No. 9
  26     (hereinafter “Complaint”) at ¶16.
  27
  28
       #50199240 v3                                    8
                              FIVE BELOW, INC.’S ANSWER AND AFFIRMATIVE DEFENSES
                                TO THE FIRST AMENDED COMPLAINT; COUNTERCLAIMS
Case 2:18-cv-05845-CAS-MAA Document 29 Filed 10/03/18 Page 10 of 15 Page ID #:220


    1                  9.   On August 13, 2018, Counterclaim-Defendant filed an Amended
    2     Complaint in this Court accusing Five Below infringing both the ‘596 and ‘220
    3     Patents.
    4                  10. Five Below disputes the validity of the ‘596 and ‘220 Patents as the
    5     alleged inventions claimed in both are obvious and/or anticipated by prior art.
    6                  11. On information and belief, Counterclaim-Defendant’s allegations are
    7     without substantial basis thereby making this case exceptional under 35 U.S.C. §
    8     285 and entitling Five Below to an award of its attorneys’ fees incurred in
    9     connection with defending and prosecuting this action due to Counterclaim-
   10     Defendant’s knowledge that the ‘596 and ‘220 Patents are invalid and/or
   11     unenforceable against Five Below.
   12                  12. There is a substantial and actual controversy between Five Below and
   13     Counterclaim-Defendant over whether Five Below infringes the ‘596 and ‘220
   14     Patents and whether the ‘596 and ‘220 Patents are valid or enforceable.
   15                  13. Counterclaim-Defendant’s false allegations of infringement relating to
   16     the invalid ‘596 and ‘220 Patents have placed a cloud over Five Below’s business.
   17                  14. There exists a clear and serious threat to Five Below’s business so long
   18     as these issues regarding the ‘596 and ‘220 Patents remain unresolved. Five
   19     Below therefore needs and seeks resolution of the issues asserted in this
   20     Counterclaim to lift this cloud over its business. Five Below is entitled to
   21     declaratory relief in order to avoid wrongful injury to the reputation of its goods
   22     and services in the marketplace and other direct injury suffered from
   23     Counterclaim-Defendant’s false allegations.
   24                  15. Counterclaim-Defendant avers that it is the owner of United States
   25     Trademark Registration No. 5,046,808 for CHALK BOMB! in connection with
   26     “toys comprised of chalk powder, namely, tossing toys and drawing toys.”
   27     Complaint ¶15.
   28
        #50199240 v3                                   9
                              FIVE BELOW, INC.’S ANSWER AND AFFIRMATIVE DEFENSES
                                TO THE FIRST AMENDED COMPLAINT; COUNTERCLAIMS
Case 2:18-cv-05845-CAS-MAA Document 29 Filed 10/03/18 Page 11 of 15 Page ID #:221


    1                  16. The mark CHALK BOMB! used in connection with the goods
    2     identified in the registration is generic or, alternatively, purely descriptive of the
    3     goods to which the mark is affixed, namely a toy “bomb” comprised of chalk.
    4                  17. Counterclaim-Defendant similarly uses the phrase “chalk bomb” in
    5     such a manner to describe the goods on which the mark is used.
    6                  18. Consumers do not associate CHALK BOMB! with Counterclaim-
    7     Defendant and, as such, Counterclaim-Defendant cannot demonstrate that the
    8     mark has acquired distinctiveness.
    9                  19. Given the genericness or descriptiveness of the alleged mark, and the
   10     lack of secondary meaning residing therein, Registration No. 5,046,808 should
   11     not have issued.
   12                  20. Counterclaim-Defendant avers that it is the owner of United States
   13     Copyright Registration No. VA 1-842-993.
   14                  21. The work embodied by United States Copyright Registration No. VA
   15     1-842-993 is a useful article for expelling projectibles.
   16                  22. Copyright Registration No. VA 1-842-993 should not have been issued
   17     by the Copyright Office because the subject work is ineligible for protection
   18     because it meets the definition of useful article set forth in 17 U.S.C. §101.
   19                                              COUNT I
   20                        DECLARATORY JUDGMENT OF INVALIDITY
   21                  23. Five Below restates and realleges each of the foregoing paragraphs of
   22     the Counterclaim as if fully set forth herein.
   23                  24. Counterclaim-Defendant alleges that the ‘596 and ‘220 Patents are
   24     valid and enforceable.
   25                  25. There is an actual controversy, within the meaning of 28 U.S.C. §§
   26     2201 and 2202, between Counterclaim-Defendant and Five Below as to whether
   27     the ‘596 and ‘220 Patents are valid and enforceable against Five Below.
   28
        #50199240 v3                                   10
                              FIVE BELOW, INC.’S ANSWER AND AFFIRMATIVE DEFENSES
                                TO THE FIRST AMENDED COMPLAINT; COUNTERCLAIMS
Case 2:18-cv-05845-CAS-MAA Document 29 Filed 10/03/18 Page 12 of 15 Page ID #:222


    1                  26. The claims of the ‘596 and ‘220 Patents are invalid for failure to
    2     comply with one or more of the conditions for patentability set forth in Title 35 of
    3     the United States Code, including that it contains no ornamental elements, is
    4     anticipated by prior art or lacks novelty under 35 U.S.C. § 102, because prior art
    5     rendered the ‘596 and ‘220 Patents obvious under 35 U.S.C. § 103, and is
    6     indefinite under 35 U.S.C. § 112.
    7                  27. As neither the ‘596 nor ‘220 Patent should have issued, Five Below
    8     seeks a declaratory judgment that the ‘596 and ‘220 Patents are invalid or
    9     unenforceable.
   10                                              COUNT II
   11                       CANCELLATION OF TRADEMARK NO. 5,046,808
   12                  28. Five Below restates and realleges each of the foregoing paragraphs of
   13     the Counterclaim as if fully set forth herein.
   14                  29. Counterclaim-Defendant avers that it is the owner of United States
   15     Trademark Registration No. 5,046,808 for CHALK BOMB! in connection with
   16     “toys comprised of chalk powder, namely, tossing toys and drawing toys.”
   17     Complaint ¶15.
   18                  30. On August 13, 2018, Counterclaim-Defendant filed an Amended
   19     Complaint asserting that Five Below’s use of “Chalk Smash” infringed
   20     Counterclaim-Defendant’s alleged rights under the CHALK BOMB! mark
   21     thereby creating a live, actual, and justiciable case and controversy.
   22                  31. The mark CHALK BOMB! in connection with an exploding sack of
   23     chalk is purely generic and, therefore, does not function as a trademark.
   24                  32. Alternatively, the mark CHALK BOMB! used in connection with the
   25     goods identified in the registration is purely descriptive of the goods to which the
   26     mark is affixed, namely a toy “bomb” comprised of chalk.
   27                  33. Counterclaim-Defendant similarly uses the phrase “chalk bomb” in
   28     such a manner to describe the goods on which the mark is used.
        #50199240 v3                                   11
                              FIVE BELOW, INC.’S ANSWER AND AFFIRMATIVE DEFENSES
                                TO THE FIRST AMENDED COMPLAINT; COUNTERCLAIMS
Case 2:18-cv-05845-CAS-MAA Document 29 Filed 10/03/18 Page 13 of 15 Page ID #:223


    1                  34. Consumers do not associate CHALK BOMB! with Counterclaim-
    2     Defendant and, as such, Counterclaim-Defendant cannot demonstrate that the
    3     mark has acquired distinctiveness.
    4                  35. Counterclaim-Defendant’s trademark registration was improperly
    5     issued by the United States Patent and Trademark Office because the term
    6     CHALK BOMB!, in connection with “toys comprised of chalk powder, namely
    7     tossing toys and drawing toys” is merely generic. As a consequence, the
    8     Registration of CHALK BOMB! should be declared invalid and unenforceable
    9     and Registration No. 5,046,808 should be cancelled.
   10                  36. Alternatively, Counterclaim-Defendant’s trademark registration was
   11     improperly issued by the United States Patent and Trademark Office because the
   12     term CHALK BOMB!, in connection with “toys comprised of chalk powder,
   13     namely tossing toys and drawing toys” is merely descriptive and had not become
   14     distinctive of Counterclaim-Defendant’s goods and lacks secondary meaning. As
   15     a consequence, the Registration of CHALK BOMB! should be declared invalid
   16     and unenforceable and Registration No. 5,046,808 should be cancelled.
   17                  37. The continued registration of the CHALK BOMB! mark therefore
   18     causes damage to Five Below.
   19                  38. The CHALK BOMB! registration should be cancelled pursuant to 15
   20     U.S.C. § 1119.
   21                                             COUNT III
   22                                  DECLARATORY JUDGMENT
   23                  39. Five Below restates and realleges each of the foregoing paragraphs of
   24     the Counterclaim as if fully set forth herein.
   25                  40. Counterclaim-Defendant avers that it is the owner of United States
   26     Copyright Registration No. VA 1-842-993. Complaint ¶64.
   27                  41. On August 13, 2018, Counterclaim-Defendant filed an Amended
   28     Complaint asserting that Five Below’s infringed United States Copyright
        #50199240 v3                                   12
                              FIVE BELOW, INC.’S ANSWER AND AFFIRMATIVE DEFENSES
                                TO THE FIRST AMENDED COMPLAINT; COUNTERCLAIMS
Case 2:18-cv-05845-CAS-MAA Document 29 Filed 10/03/18 Page 14 of 15 Page ID #:224


    1     Registration No. VA 1-842-993, thereby creating a live, actual, and justiciable
    2     case and controversy.
    3                  42. The work embodied in United States Copyright Registration No. VA
    4     1-842-993 is a useful article, namely, a utilitarian design for expelling projectiles.
    5                  43. As a useful article, the work embodied in United States Copyright
    6     Registration No. VA 1-842-993 is not eligible for copyright registration and the
    7     subject registration should not have been issued.
    8                  44. The continued registration of United States Copyright Registration No.
    9     VA 1-842-993 therefore causes damages to Five Below.
   10                  45. The Court should declare United States Copyright Registration no. VA
   11     1-842-993 invalid and thereafter Order Plaintiff to cancel Copyright Registration
   12     No. VA 1-842-993.
   13                                      PRAYER FOR RELIEF
   14             WHEREFORE, Five Below prays for judgment in its favor and against
   15   Lanard as follows:
   16             A.       Dismissal of the Complaint with prejudice;
   17             B.       Denial of all relief sought by Lanard;
   18             C.       A declaratory judgment that the ‘596 and ‘220 Patents are invalid;
   19             D.       An Order directing the United States Patent and Trademark Office to
   20   cancel United States Trademark Registration 5,046,808;
   21             E.       An Order directing the Plaintiff to cancel United States Copyright
   22   Registration No. VA 1-842-993;
   23             F.       A declaration that this case is exceptional under the Lanham Act and
   24   Patent Act;
   25             G.       An award to Five Below for its costs and attorneys’ fees; and
   26             H.       Such other and further relief as this Court may deem just and proper.
   27
   28
        #50199240 v3                                   13
                              FIVE BELOW, INC.’S ANSWER AND AFFIRMATIVE DEFENSES
                                TO THE FIRST AMENDED COMPLAINT; COUNTERCLAIMS
Case 2:18-cv-05845-CAS-MAA Document 29 Filed 10/03/18 Page 15 of 15 Page ID #:225


    1                                        JURY DEMAND
    2             Five Below respectfully demands a trial by jury of all issues so triable.
    3
    4   October 3, 2018                           Respectfully submitted,
                                                  PEPPER HAMILTON LLP
    5
    6
    7                                             By: s/ Jeffrey M. Goldman
                                                    Jeffrey M. Goldman
    8                                               Attorneys for Defendant
                                                    Five Below, Inc.
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        #50199240 v3                                14
                           FIVE BELOW, INC.’S ANSWER AND AFFIRMATIVE DEFENSES
                             TO THE FIRST AMENDED COMPLAINT; COUNTERCLAIMS
